Exhibit 10.25

AMENDED AND RESTATED SENIOR OFFICER, CHANGE IN CONTROL, SEVERANCE AND
NON-COMPETE AGREEMENT


THIS AGREEMENT was originally made as of July 28, 2005 between WISCONSIN ENERGY
CORPORATION (the "Company") and Kristine A. Rappé (the "Executive").

WHEREAS, the Company desires to amend and restate the Agreement to provide the
Executive with certain additional benefits in the event of a termination
associated with a change in control, as described in Section 7 of this
Agreement, effective as of the date on which the Agreement is executed. All
other terms continue in effect.

NOW, THEREFORE, in consideration of their mutual promises, the parties agree as
follows:

 1.  Defined Terms. All of the capitalized terms not otherwise defined in this
     Agreement are defined in the attached Appendix.

     

 2.  Purpose of Agreement. This Agreement is intended to set forth certain terms
     and conditions of the Executive's employment with the Company, to provide
     the Executive with certain minimum compensation rights in the event of her
     termination of employment under certain circumstances as set forth herein
     and to provide for a non compete agreement from the Executive.

     

 3.  Employment. The Executive is currently the Senior Vice President and Chief
     Administrative Officer of the Company. The Executive's employment is not
     for any fixed term and the Executive acknowledges that she is an employee
     at-will. The Executive's annual base salary is hereby established at an
     annual rate of $345,000. The Executive's target bonus opportunity under the
     Company's Short-Term Performance Plan (the "STPP") for the remainder of
     2005 and subsequent years will not be less than 60% of base salary, except
     under circumstances described in the next sentence. Circumstances under
     which an adjustment below the 60% target could take place would be limited
     to a general "Board Action" resulting in the lowering of targets for the
     entire senior executive group.

     

 4.  Other Benefits and Special Additional Pension Benefit. The Executive will
     be entitled to participate in all retirement and welfare benefit plans and
     programs generally available to employees in accordance with the terms of
     such plans and programs and to participate on a basis commensurate with
     other senior officers of the Company in any benefit plans and programs
     available to such officers, including the opportunity to participate in the
     Company's Executive Deferred Compensation Plan (the "EDCP"). Additionally,
     and provided the Executive's retirement occurs at or after age 60, the
     Executive shall be entitled to participate in the Company's Supplemental
     Executive Retirement Plan (the "SERP"), which shall include (i) the monthly
     SERP benefit "A," which is designed to make up for any limitations imposed
     on the amount of Executive's accrued benefit under the Company's
     tax-qualified defined benefit plan (the "Retirement Account Plan") because
     of statutory or regulatory limits relating to the Internal Revenue Code,
     and which shall be calculated without regard to applicable early retirement
     reduction factors, and (ii) the SERP benefit "B,' which provides a life
     annuity equal to a percentage of the Executive's eligible earnings over her
     highest 36-month earnings period, as both benefit "A" and "B" shall be
     calculated under the SERP.

     

 5.  Covered Termination Not Associated with a Change in Control. In the event
     of a Covered Termination Not Associated with a Change in Control, then the
     Company shall provide the Executive with the following compensation and
     benefits:

         
     
      a. General Compensation and Benefits. The Company shall pay the
         Executive's full salary to the Executive from the time notice of
         termination is given through the date of termination of employment at
         the rate then in effect, and all compensation and benefits payable to
         the Executive through the date of termination of employment under the
         terms of any compensation or benefit plan, program or arrangement
         maintained by the Company during such period. The Company shall also
         pay the Executive's normal post-termination compensation and benefits
         to the Executive as such payments become due in accordance with the
         Company's retirement, insurance and other compensation or benefit
         plans, programs and arrangements, except that any normal cash severance
         benefits shall be superseded and replaced entirely by the benefits
         provided under this Agreement.
     
         
     
      b. Incentive Compensation. Notwithstanding any provision of any cash bonus
         or incentive compensation plan of the Company, the Company shall pay to
         the Executive, within the next pay period after the Executive's
         termination of employment, a lump sum amount, in cash, equal to the sum
         of (i) any bonus or incentive compensation which has been allocated or
         awarded to the Executive for a fiscal year or other measuring period
         under the plan that ends prior to the date of termination of
         employment, but which has not yet been paid, and (ii) a pro rata
         portion of the Target Bonus Amount for all uncompleted periods under
         any bonus or incentive compensation plan.
     
         
     
      c. Special Compensation. The Company shall pay to the Executive a lump sum
         equal to two times the sum of (a) the highest per annum base rate of
         salary in effect with respect to the Executive during the three-year
         period immediately prior to the termination of employment plus (b) the
         Target Bonus Amount. Such lump sum shall be paid by the Company to the
         Executive within the next available pay period after the Executive's
         termination of employment, unless the provisions of Section 5(e) below
         apply. The amount of the aggregate lump sum provided by this Section
         5(c), whether paid immediately or deferred, shall not be counted as
         compensation for purposes of any other benefit plan or program
         applicable to the Executive.
     
         
     
      d. Special Retirement Plans Lump Sum. The Company shall pay to the
         Executive an aggregate lump sum equal to the total of the amounts
         described in (a) and (b) herein. Amount (a) is a lump sum equal to the
         difference between (i) the actuarial equivalent of the benefit under
         the Retirement Account Plan, the SERP monthly benefit "A" which the
         Executive would receive if her employment continued for a two-year
         period following termination of employment, assuming that the
         Executive's compensation during such two-year period would have been
         equal to the Executive's salary as in effect immediately before the
         termination or, if higher, as in effect at any time during the 180-day
         period immediately preceding the termination date, and the Target Bonus
         Amount and waiving the requirement that Executive have attained age 60,
         and (ii) the actuarial equivalent of the Executive's actual benefit
         (paid or payable) under the Retirement Account Plan, the SERP monthly
         benefit "A". Actuarial equivalency for this purpose shall be determined
         using an interest rate equal to a 36 consecutive month (or shorter
         period, as explained in the next sentence) average, using the rates as
         of the last business day of each month starting with January 31, 2002
         (the "Month End Rate") of the five year United States Treasury Note
         yields (the "36 Month Average Rate") in effect ending with the Month
         End Rate immediately prior to the Effective Date, as such yield is
         reported in the Wall Street Journal or comparable publication, and the
         mortality table used for purposes of determining lump sum amounts then
         in use under the Retirement Account Plan. Prior to January 31, 2005,
         the 36 Month Average Rate shall mean only the average of the Month End
         Rates which have occurred since January 31, 2002, even though less than
         36. Amount (b) is a lump sum equal to the total of (i) the additional
         contributions which would have been made to the Executive's account by
         the Company under the Company's tax-qualified 401(k) plan, plus (ii)
         the additional contributions which would have been credited to the
         bookkeeping account balance of the Executive attributable to the 401(k)
         match feature of the EDCP, had the Executive continued in employment
         for a two-year period following termination of employment and assuming
         that the Executive's compensation would have been the same as set forth
         above and that the Executive had made maximum utilization of the
         pre-tax and after-tax opportunity in the qualified 401(k) plan and
         obtained the maximum matching contributions in such plan. The amount of
         the aggregate lump sum under this Section 5(d) shall be paid by the
         Company to the Executive within the next pay period after the
         Executive's termination of employment, unless the provisions of Section
         5(e) below apply. The amount of the lump sum provided by this Section
         5(d) shall not be treated as compensation for purposes of any other
         benefit plan or program applicable to the Executive.
     
         
     
      e. Deferral Option. Notwithstanding any other provision of this Agreement,
         the Executive may file a written irrevocable deferral election form
         with the Company to defer all or part of the special compensation
         provided by Section 5(c) and the special retirement plans lump sum
         otherwise provided for in Section 5(d). The deferral election form
         shall be filed with the Company prior to the expiration of thirty days
         from the date this Agreement is signed by the Executive, except as may
         otherwise be permitted under Section 409A of the Internal Revenue Code.
         Such form shall specify a method of payment for such compensation from
         among the methods allowable under the EDCP, and may be modified or
         revoked only as permitted under Section 409A of the Internal Revenue
         Code. Any deferred amounts shall be credited with earnings in the
         manner as elected by the Executive under the terms of the EDCP and the
         EDCP provisions shall apply to deferrals made hereunder except that, to
         the extent permitted under Section 409A of the Internal Revenue Code,
         (i) any provisions for a mandatory lump sum payment upon a "Change in
         Control" as defined in the EDCP shall not apply to deferrals made
         hereunder, (ii) any amounts which become payable under this Section
         5(e) shall be deemed for purposes of the EDCP to have become payable on
         account of the Executive's "retirement" under the EDCP, and (iii) the
         entire amount deferred under this Section 5(e) shall be paid in a lump
         sum by the Company immediately prior to the occurrence of a Change in
         Control to such grantor or "rabbi" trust as the Company shall have
         established as a vehicle to hold such amount pending payment, but with
         such trust designed so that the Executive's rights to payment of such
         benefits are no greater than those of an unsecured creditor.
     
         
     
      f. Welfare Benefits. Subject to Section 5(g) below, for a two-year period
         following termination of employment, the Company shall provide the
         Executive (and her family) with health, life and other welfare benefits
         (but excluding disability benefits) substantially similar to the
         benefits received by the Executive (and her family) pursuant to welfare
         benefit programs of the Company or its affiliates as in effect
         immediately during the 180 days preceding the Effective Date (or, if
         more favorable to the Executive, as in effect at any time thereafter
         until the termination of employment); provided, however, that no
         compensation or benefits provided hereunder shall be treated as
         compensation for purposes of any of the programs or shall result in the
         crediting of additional service thereunder. For purposes of determining
         the amount of such welfare benefits, any part of which shall be based
         on compensation, the Executive's compensation during the relevant
         two-year period shall be deemed to be equal to the Executive's salary
         as in effect immediately before the termination of employment or, if
         higher, as in effect at any time during the 180-day period immediately
         preceding the termination date, and the Target Bonus Amount. To the
         extent that any of the welfare benefits covered by this Section 5(f)
         cannot be provided pursuant to the plan or program maintained by the
         Company or its affiliates, the Company shall provide such benefits
         outside the plan or program at no additional cost (including, without
         limitation, tax cost) to the Executive and her family.
     
         
     
      g. New Employment. If the Executive secures new employment during the
         two-year period following termination of employment, the level of any
         benefit being provided pursuant to Section 5(f) hereof shall be reduced
         to the extent that any such benefit is being provided by the
         Executive's new employer. The Executive, however, shall be under no
         obligation to seek new employment and, in any event, no other amounts
         payable pursuant to this Agreement shall be reduced or offset by any
         compensation received from new employment or by any amounts claimed to
         be owed by the Executive to the Company or its affiliates.
     
         
     
      h. Equity Incentive Awards. Notwithstanding the provisions in any stock
         option award, restricted stock award, performance shares or other
         equity incentive compensation award (the "Awards"), the Executive shall
         become fully vested in all outstanding Awards and all otherwise
         applicable restrictions shall lapse and for purposes of determining the
         length of time the Executive has to exercise rights, if applicable
         under any such Award, the Executive shall be treated as if she had
         retired from the service of the Company at or after age 55 and
         completion of ten years of service.
     
         
     
      i. Outplacement and Financial Planning. The Company shall, at its sole
         expense as incurred, provide the Executive with outplacement services,
         the scope and provider of which shall be selected by the Executive in
         her sole discretion (but at a cost to the Company of not more than
         $30,000) or, at the Executive's option, the use of office space, office
         supplies and equipment and secretarial services for a period not to
         exceed one year. The Company shall also continue to provide the
         Executive with financial planning counseling benefits through the
         second anniversary of the date of the Executive's termination of
         employment, on the same terms and conditions as were in effect
         immediately before the termination or, if more favorable, on the
         Effective Date.

     

 6.  Obligation of the Company on a Covered Termination of Employment Associated
     with a Change in Control of the Company. In the event of a Covered
     Termination of Employment Associated with a Change in Control of the
     Company, then the Company shall provide the Executive with the same
     compensation and benefits and subject to the same terms and conditions as
     are specified in Section 5 above; provided, however that (i) the special
     compensation provided for in Section 5(c) shall be three times (rather than
     two times) the sum of the amounts specified in subsection (a) and (b) of
     Section 5(c), (ii) the special retirement plans lump sum provided for in
     Section 5(d) shall be calculated as if the Executive's employment has
     continued for a three-year period (rather than a two-year period) following
     her termination of employment and (iii) the welfare benefits provision of
     Section 5(f) shall be provided for a three-year period (rather than a
     two-year period). In addition, the tax gross-up provisions of Section 7
     hereof shall apply. Further, to the extent permitted under Section 409A of
     the Internal Revenue Code, the deferral election for the Executive
     described in Section 5(e) above shall apply, but only if the written
     irrevocable deferral form is filed with the Company prior to the first date
     on which a change in Control of the Company occurs.

     

 7.  
     
     Certain Additional Payments by the Company.

      a. Anything in this Agreement to the contrary notwithstanding, and whether
         or not a Covered Termination of Employment occurs, in the event it
         shall be determined that any payment or distribution by the Company to
         or for the benefit of the Executive (whether paid or payable or
         distributed or distributable pursuant to the terms of this Agreement or
         otherwise, but determined without regard to any additional payments
         required under this Section 7) (a "Payment") would be subject to the
         excise tax imposed by Section 4999 of the Internal Revenue Code of
         1986, as amended (the "Code") or any interest or penalties are incurred
         by the Executive with respect to such excise tax (such excise tax,
         together with any such interest and penalties, are hereinafter
         collectively referred to as the "Excise Tax"), then the Executive shall
         be entitled to receive an additional payment (a "Gross-Up Payment") in
         an amount such that after payment by the Executive of all taxes
         (including any interest or penalties imposed with respect to such
         taxes), including, without limitation, any income taxes (and any
         interest and penalties imposed with respect thereto) and Excise Tax
         imposed on the Gross-Up Payment, the Executive retains an amount of the
         Gross-Up Payment equal to the Excise Tax imposed upon the Payments
     
         
     
      b. Subject to the provisions of paragraph (c) of this Section 7, all
         determinations required to be made under this Section 7, including
         whether and when a Gross-Up Payment is required and the amount of such
         Gross-Up Payment and the assumptions to be utilized in arriving at such
         determination, shall be made by a certified public accounting firm
         designated by the Executive (the "Accounting Firm"), which shall
         provide detailed supporting calculations both to the Company and the
         Executive within fifteen business days of the receipt of notice from
         the Executive that there has been a Payment, or such earlier time as is
         requested by the Company. In the event that the Accounting Firm is
         serving as accountant or auditor for the individual, entity or group
         effecting the Change in Control, the Executive shall appoint another
         nationally recognized accounting firm to make the determinations
         required hereunder (which accounting firm shall then be referred to as
         the Accounting Firm hereunder). All fees and expenses of the Accounting
         Firm shall be borne solely by the Company. Any Gross-Up Payment, as
         determined pursuant to this Section 7, shall be paid by the Company to
         the Executive within five days of the receipt of the Accounting Firm's
         determination. Any determination by the Accounting Firm shall be
         binding upon the Company and the Executive. As a result of the
         uncertainty in the application of Section 4999 of the Code at the time
         of the initial determination by the Accounting Firm hereunder, it is
         possible that Gross-Up Payments which will not have been made by the
         Company should have been made ("Underpayment"), consistent with the
         calculations required to be made hereunder. In the event that the
         Company exhausts its remedies pursuant to paragraph (c) of this
         Section 7 and the Executive thereafter is required to make a payment of
         any Excise Tax, the Accounting Firm shall determine the amount of the
         Underpayment that has occurred and any such Underpayment shall be
         promptly paid by the Company to or for the benefit of Executive.
     
         
     
      c. The Executive shall notify the Company in writing of any claim by the
         Internal Revenue Service that, if successful, would require the payment
         by the Company of the Gross-Up Payment. Such notification shall be
         given as soon as practicable but no later than ten business days after
         the Executive is informed in writing of such claim and shall apprise
         the Company of the nature of such claim and the date on which such
         claim is requested to be paid. The Executive shall not pay such claim
         prior to the expiration of the thirty-day period following the date on
         which she gives such notice to the Company (or such shorter period
         ending on the date that any payment of taxes with respect to such claim
         is due). If the Company notifies the Executive in writing prior to the
         expiration of such period that it desires to contest such claim, the
         Executive shall:
          i.   give the Company any information reasonably requested by the
               Company relating to such claim,
          ii.  take such action in connection with contesting such claim as the
               Company shall reasonably request in writing from time to time,
               including, without limitation, accepting legal representation
               with respect to such claim by an attorney reasonably selected by
               the Company.
          iii. cooperate with the Company in good faith in order effectively to
               contest such claim, and
          iv.  permit the Company to participate in any proceedings relating to
               such claim;
     
         provided, however, that the Company shall bear and pay directly all
         costs and expenses (including additional interest and penalties)
         incurred in connection with such contest and shall indemnify and hold
         the Executive harmless, on an after-tax basis, for any Excise Tax or
         income tax (including interest and penalties with respect thereto)
         imposed as a result of such representation and payment of costs and
         expenses. Without limitation on the foregoing provisions of this
         paragraph (c) of Section 7, the Company shall control all proceedings
         taken in connection with such contest and, at its sole option, may
         pursue or forego any and all administrative appeals, proceedings,
         hearings and conferences with the taxing authority in respect of such
         claim and may, at its sole option, either direct the Executive to pay
         the tax claimed and sue for a refund or contest the claim in any
         permissible manner, and the Executive agrees to prosecute such contest
         to a determination before any administrative tribunal, in a court of
         initial jurisdiction and in one or more appellate courts, as the
         Company shall determine; provided, however, that if the Company directs
         the Executive to pay such claim and sue for a refund, the Company shall
         advance the amount of such payment to the Executive, on an
         interest-free basis and shall indemnify and hold the Executive
         harmless, on an after-tax basis, from any Excise Tax or income tax
         (including interest or penalties with respect thereto) imposed with
         respect to such advance or with respect to any imputed income with
         respect to such advance; and provided, further, that any extension of
         the statute of limitations relating to payment of taxes for the taxable
         year of the Executive with respect to which such contested amount is
         claimed to be due is limited solely to such contested amount.
         Furthermore, the Company's control of the contest shall be limited to
         issues with respect to which a Gross-Up Payment would be payable
         hereunder and the Executive shall be entitled to settle or contest, as
         the case may be, any other issue raised by the Internal Revenue Service
         or any other taxing authority.
     
      d. If, after the receipt by the Executive of an amount advanced by the
         Company pursuant to paragraph (c) of this Section 7, the Executive
         becomes entitled to receive any refund with respect to such claim, the
         Executive shall (subject to the Company's complying with the
         requirements of paragraph (c) of this Section 7) promptly pay to the
         Company the amount of such refund (together with any interest paid or
         credited thereon after taxes applicable thereto). If after the receipt
         by the Executive of an amount advanced by the Company pursuant to
         paragraph (c) of this Section 7, a determination is made that the
         Executive shall not be entitled to any refund with respect to such
         claim and the Company does not notify the Executive in writing of its
         intent to contest such denial of refund prior to the expiration of
         thirty days after such determination, then such advance shall be
         forgiven and shall not be required to be repaid and the amount of such
         advance shall offset, to the extent thereof, the amount of Gross-Up
         Payment required to be paid.

 8.  Termination of Employment
     
     . The Company shall be entitled to terminate the Executive's employment on
     account of Disability pursuant to the procedures set forth in Section (e)
     of the Appendix, for Cause pursuant to the procedures set forth in Section
     (a) of the Appendix, or without Cause by giving written notice to the
     Executive of such termination. The Executive may terminate her employment
     for Good Reason by giving the Company written notice of the termination,
     setting forth in reasonable detail the specific conduct of the Company that
     constitutes Good Reason. A termination of employment by the Executive for
     Good Reason shall be effective on the fifth business day following the date
     such notice is given, unless the notice sets forth a later date (which date
     shall in no event be later than thirty days after the notice is given). In
     the event of a dispute regarding whether the Executive's voluntary
     termination qualifies as a termination for Good Reason, no claim by the
     Company that the same does not constitute a termination for Good Reason
     shall be given effect unless the Company establishes by clear and
     convincing evidence that such termination does not constitute a termination
     for Good Reason. The Executive may also terminate her employment without
     Good Reason by giving the Company written notice of such termination.

     

 9.  Obligations of the Company on Termination of Employment for Death,
     Disability, for Cause or by the Executive Other than for Good Reason
     
     . If the Executive's employment is terminated by reason of her death or
     Disability (but not under the circumstances covered by paragraph (c)(iv) of
     the Appendix), or if such employment is terminated by the Company for Cause
     or by the Executive other than for Good Reason, the Company will pay to the
     Executive's estate or legal representative or to the Executive, as the case
     may be, all accrued but unpaid base salary and all other benefits and
     amounts which may become due in accordance with the terms of any applicable
     benefit plan, contract, agreement or practice, including amounts which may
     have become due under the terms of Section 3 of this Agreement, but no
     other compensation or benefits will be paid under this Agreement.

     

 10. Non-Compete Agreement
     
     . In consideration of this Agreement, the Executive agrees that she will
     not, for a period of one year from the date of her termination of
     employment with the Company, directly or indirectly own, manage, operate,
     join, control, be employed by, or participate in the ownership, management,
     operation or control of, or be connected in any manner, including but not
     limited to, holding the position of shareholder, director, officer,
     consultant, independent contractor, executive partner, or investor with any
     "Competing Enterprise." For purposes of this paragraph, a "Competing
     Enterprise" means any entity, firm or person engaged in a business within
     the State of Wisconsin or the upper peninsula area of the State of Michigan
     (the "Territory") which is in competition with any of the businesses of the
     Company or any of its subsidiaries within the Territory as of the date the
     Executive's termination of employment, and whose aggregate gross revenues,
     calculated for the most recently completed fiscal year of the Competing
     Enterprise, derived from all such competing activities within the Territory
     during such fiscal year, equal at least 10% or more of such Enterprise's
     consolidated net revenues for such fiscal year. If the Executive notifies
     the Company in writing of any employment or opportunity which the Executive
     proposes to undertake during the one year non-compete period, and supplies
     the Company with any additional information which the Company may
     reasonably request, the Company agrees to promptly notify the Executive
     within thirty days after all information reasonably requested by it has
     been provided, whether the Company considers the proposed employment or
     opportunity to be prohibited by these provisions and, if so, whether the
     Company is willing to waive the same. Notwithstanding anything in this
     Section 10, the Executive shall not be prohibited from acquiring or holding
     up to 2% of the common stock of an entity that is traded on a national
     securities exchange or a nationally recognized over-the-counter market.

     

 11. Release
     
     . As a condition to payment of post-termination compensation and benefits
     under this Agreement, Executive must execute a general release and waiver,
     in form and substance reasonably satisfactory to the Company, of all claims
     relating to her employment with the Company and its affiliates and the
     termination of such employment, including, but not limited to,
     discrimination claims, employment-related tort claims, and contract claims
     (other than claims with respect to benefits under the Company's
     tax-qualified retirement plans or continuation of coverage or benefits
     solely as required by COBRA). If Executive fails to execute the release
     within a reasonable period of time, the Company's obligations under
     Sections 5 and 6 shall terminate.

     

 12. Successors and Binding Agreements
     
     .

     

      a. The Company shall require any successor (whether direct or indirect, by
         purchase, merger, consolidation, reorganization or otherwise) to all or
         substantially all of the business and/or assets of the Company
         expressly to assume and to agree to perform this Agreement in the same
         manner and to the same extent the Company would be required to perform
         if no succession had taken place. This Agreement shall be binding upon
         and inure to the benefit of the Company and any such successor, and
         such successor shall thereafter be deemed the "Company" for the
         purposes of this Agreement.
     
         
     
      b. This Agreement shall inure to the benefit of and be enforceable by the
         Executive's respective personal or legal representative, executor,
         administrator, successor, heirs, distributees and/or legatees.
     
         
     
      c. Neither the Company nor the Executive may assign, transfer or delegate
         this Agreement or any rights or obligations hereunder except as
         expressly provided in this Section. Without limiting the generality of
         the foregoing, the Executive's right to receive payments hereunder
         shall not be assignable or transferable, whether by pledge, creation of
         a security interest or otherwise, other than by a transfer by will or
         the laws of descent and distribution. In the event the Executive
         attempts any assignment or transfer contrary to this Section, the
         Company shall have no liability to pay any amount so attempted to be
         assigned or transferred.

     

 13. 
     
     Notices. All communications provided for herein shall be in writing and
     shall be deemed to have been duly given when delivered or five business
     days after having been mailed by United States registered or certified
     mail, return receipt requested, postage prepaid, addressed to the Company
     (to the attention of the Secretary of the Company) at its principal
     executive office and to the Executive at her principal residence, or to
     such other address as any party may have furnished to the other in writing
     in accordance herewith, except that notices of a change of address shall be
     effective only upon receipt.

     

 14. Governing Law
     
     . The validity, interpretation, construction and performance of this
     Agreement shall be governed by the laws of the State of Wisconsin without
     giving effect to the principles of conflict of laws of such state, except
     that Section 15 shall be construed in accordance with the Federal
     Arbitration Act.

     

 15. Resolution of Disputes. The parties shall endeavor to resolve any dispute
     arising out of or relating to this Agreement by mediation in Milwaukee,
     Wisconsin, under the Mediation Procedure of the Center for Public Resources
     ("CPR"). Unless the parties agree otherwise, the mediator will be selected
     from the CPR Panels of Distinguished Neutrals. Any such dispute which
     remains unresolved 45 days after appointment of a mediator, shall be
     finally resolved by arbitration in Milwaukee, Wisconsin, by a sole
     arbitrator in accordance with the CPR Rules for Non-Administered
     Arbitration, and judgment upon the award rendered by the arbitrator may be
     entered by any court having jurisdiction thereof. The Company will pay any
     fees and costs of the mediator in connection with the mediation, but the
     parties agree to each pay one-half of the fees and costs of the arbitrator
     in connection with the arbitration.

     

 16. Validity
     
     . The invalidity or unenforceability of any provision of this Agreement
     shall not affect the validity or enforceability of any other provision of
     this Agreement which shall remain in full force and effect. If any
     provision of this Agreement shall be held invalid or unenforceable in part,
     the remaining portion of such provision, together with all other provisions
     of this Agreement, shall remain valid and enforceable and continue in full
     force and effect to the fullest extent consistent with law.

     

 17. Entire Agreement; Amendments
     
     . This Agreement constitutes the entire understanding and agreement of the
     parties with respect to the matters discussed herein and supersedes all
     other prior agreements and understandings, written or oral, between the
     parties with respect thereto. There are no representations, warranties or
     agreements of any kind relating thereto that are not set forth in this
     Agreement. This Agreement may not be amended or modified except by a
     written instrument signed by the parties hereto or their respective
     successors and legal representatives.

     

 18. Withholding
     
     . The Company may withhold from any amounts payable under this Agreement
     all federal, state and other taxes as shall be legally required.

     

 19. Certain Limitations
     
     . Nothing in this Agreement shall grant the Executive any right to remain
     an executive, director or employee of the Company or of any of its
     subsidiaries for any period of time.



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date indicated below:




/s/ Krsitine A. Rappé
Kristine A. Rappé

WISCONSIN ENERGY CORPORATION


By:/s/ Gale E. Klappa
Gale E. Klappa

   

12/19/07


Date



APPENDIX

This is an appendix to the Senior Officer Employment Agreement between WISCONSIN
ENERGY CORPORATION and Kristine A. Rappé originally dated July 28, 2005 (the
"Agreement").

As used in the Agreement, the terms set forth below shall have the following
meanings:

    a) "Cause" means:

         
    
     i.  the willful and continued failure of the Executive to substantially
         perform the Executive's duties (other than failure resulting from
         incapacity due to physical or mental illness), after a written demand
         for substantial performance is delivered to the Executive by the Board
         of Directors of the Company (the "Board"), or the Compensation
         Committee of the Board (the "Committee") which specifically identifies
         the manner in which the Board or the Committee believes that the
         Executive has not substantially performed the Executive's duties, or
    
         
    
     ii. the willful engaging by the Executive in illegal conduct or gross
         misconduct which is determined by the Board to have been materially and
         demonstrably injurious to the Company. However, no act, or failure to
         act, on the Executive's part shall be considered "willful" unless done,
         or omitted to be done, by the Executive not in good faith and without
         reasonable belief that her action or omission was in the best interest
         of the Company.

    The Executive may only be terminated for Cause if the Company gives written
    notice to the Executive of its intention to terminate the Executive's
    employment for Cause, setting forth in reasonable detail the specific
    conduct of the Executive that it considers to constitute Cause and the
    specific provision(s) of this Agreement on which it relies, and stating the
    date, time and place of the Special Meeting for Cause. The "Special Meeting
    for Cause" means a meeting of the Board called and held specifically for the
    purpose of considering the Executive's termination for Cause, that takes
    place not less than ten and not more than twenty business days after the
    Executive receives the notice of termination for Cause. The Executive shall
    be given an opportunity, together with counsel, to be heard at the Special
    Meeting for Cause. The Executive's termination for Cause shall be effective
    when and if a resolution is duly adopted by the affirmative vote of at least
    two-thirds (2/3) of the entire membership of the Board, excluding employee
    directors, at the Special Meeting for Cause, stating that in the good faith
    opinion of the Board, the Executive is guilty of the conduct described in
    the notice of termination for Cause and that conduct constitutes Cause under
    this Agreement. In the event of a dispute regarding whether the Executive's
    employment has been terminated for Cause, no claim by the Company that Cause
    exists shall be given effect unless the Company establishes by clear and
    convincing evidence that Cause exists.

 a. A "Change in Control" with respect to the Company shall be deemed to have
    occurred if the event set forth in any one of the following paragraphs shall
    have occurred:

    

     i.   any Person is or becomes the Beneficial Owner, directly or indirectly,
          of securities of the Company (not including in the securities
          beneficially owned by such Person any securities acquired directly
          from the Company or its affiliates) representing 20% or more of the
          combined voting power of the Company's then outstanding securities,
          excluding any Person who becomes such a Beneficial Owner in connection
          with a transaction described in clause (a) of paragraph (iii) below;
          or
    
          
    
     ii.  the following individuals cease for any reason to constitute a
          majority of the number of directors then serving: individuals who, on
          the date hereof, constitute the Board and any new director (other than
          a director whose initial assumption of office is in connection with an
          actual or threatened election contest, including but not limited to a
          consent solicitation, relating to the election of directors of the
          Company) whose appointment or election by the Board or nomination for
          election by the Company's shareholders was approved or recommended by
          a vote of at least two-thirds (2/3) of the directors then still in
          office who either were directors on the date hereof or whose
          appointment, election or nomination for election was previously so
          approved or recommended; or
    
          
    
     iii. there is consummated a merger or consolidation of the Company or any
          direct or indirect subsidiary of the Company with any other
          corporation, other than (a) a merger or consolidation immediately
          following which the directors of the Company immediately prior to such
          merger or consolidation continue to constitute at least a majority of
          the board of directors of the Company, the surviving entity or any
          parent thereof or (b) a merger or consolidation effected to implement
          a recapitalization of the Company (or similar transaction) in which no
          Person is or becomes the Beneficial Owner, directly or indirectly, of
          securities of the Company (not including in the securities
          Beneficially Owned by such Person any securities acquired directly
          from the Company or its affiliates) representing 20% or more of the
          combined voting power of the Company's then outstanding securities; or
    
          
    
     iv.  the shareholders of the Company approve a plan of complete liquidation
          or dissolution of the Company or there is consummated an agreement (or
          series of related agreements) for the sale or disposition by the
          Company of all or substantially all of the Company's assets,
          disregarding any sale or disposition to a company, at least a majority
          of the directors of which were directors of the Company immediately
          prior to such sale or disposition; or
    
          
    
     v.   the Board determines in its sole and absolute discretion that there
          has been a Change in Control of the Company.

    

    For purposes of this Change in Control definition, the terms set forth below
    shall have the following meanings:

    "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
    Exchange Act.

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
    from time to time.

    "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
    Act, as modified and used in Sections 13(d) and 14(d) thereof, except that
    such term shall not include (i) the Company or any of its subsidiaries, (ii)
    a trustee or other fiduciary holding securities under an employee benefit
    plan of the Company or any of its affiliates, (iii) an underwriter
    temporarily holding securities pursuant to an offering of such securities,
    or (iv) a corporation owned, directly or indirectly, by the stockholders of
    the Company in substantially the same proportions as their ownership of
    stock of the company.

 b. "Covered Termination of Employment Associated with a Change in Control"
    means:
     i.   a termination of employment by the Company other than because of death
          or Disability and without Cause, which occurs within a period of
          eighteen months following the Effective Date or,
     ii.  a termination of employment by the Company other than because of death
          or Disability and without Cause within a period of six months prior to
          the Effective Date, and it is reasonably demonstrated by the Executive
          that such termination of employment was at the request of a third
          party who has taken steps reasonably calculated to effect a Change in
          Control or otherwise arose in connection with or in anticipation of a
          Change in Control, or
     iii. a termination of employment by the Executive for Good Reason within a
          period of eighteen months following the Effective Date and also within
          a period of twelve months subsequent to the occurrence, without the
          Executive's written consent, of any event described in Section (g)
          after the Effective Date, or a termination of employment by the
          Executive within a period of six months prior to the Effective Date
          and following the occurrence without the Executive's consent of any
          event described in Section (g)(i), (ii), (iii), or (iv) and it is
          reasonably demonstrated by the Executive that such event occurred at
          the request of a third party who has taken steps reasonably calculated
          to effect a Change in Control or otherwise arose in connection or in
          anticipation of a Change in Control, or
     iv.  a voluntary termination of employment by the Executive without Good
          Reason following completion of one year of service after a Change in
          Control of the Company, provided that the voluntary termination must
          be effected by the Executive within six months after the completion of
          that one-year of service. Further, if the Executive gives written
          notice to the Company any time after a Change in Control of the
          Company but before completion of one year of service thereafter that
          the Executive intends to so voluntarily terminate and if the Executive
          should thereafter die while in the employ of the Company or incur a
          termination of employment because of Disability, in either case before
          completion of such one year of service, such death or termination of
          employment shall be treated as a Covered Termination Associated with a
          Change in Control.
    
          If within fifteen days after the Company notifies the Executive that
          it is terminating her employment for Cause or the Executive notifies
          the Company that she is terminating her employment for Good Reason,
          the party receiving such notice notifies the other party that a
          dispute exists concerning the termination, then for purposes of this
          Section (c) the date of the Executive's termination of employment
          shall not be deemed to have occurred until the earlier of (i) the date
          that is 18 months following the Effective Date or (ii) the date on
          which the dispute is finally resolved, either by mutual written
          agreement of the parties or by a final judgment, order or decree of an
          arbitrator or a court of competent jurisdiction (which is not
          appealable or with respect to which the time for appeal therefrom has
          expired and no appeal has been perfected); provided, however, that the
          date of termination shall be extended by a notice of dispute given by
          the Executive only if such notice is given in good faith and the
          Executive pursues the resolution of such dispute with reasonable
          diligence.
    
     v.   If a purported termination occurs prior to or following a Change in
          Control and the date of termination is extended in accordance with the
          preceding paragraph, the Company shall continue to pay the Executive
          the full compensation and benefits as are provided in the first
          sentence of Section 5(a) of the Agreement until the date of
          termination, as determined in accordance with the preceding paragraph.
          Amounts paid under this Section (c) are in addition to all other
          amounts due under the Agreement and shall not be offset against or
          reduce any other amounts due under the Agreement, other than amounts
          due under the first sentence of Section 5(a) of the Agreement.

 c. "Covered Termination of Employment Not Associated with a Change in Control
    of the Company" means:
     i.  a termination of employment by the Company other than because of death
         or Disability and without Cause, or
     ii. a termination of employment by the Executive for Good Reason subsequent
         to the occurrence, without the Executive's written consent, of any
         event described in Section (g)(ii), (iii), (iv) or (v).

 d. "Disability" means that the Executive has been unable, for a period of 180
    consecutive business days, to perform the material duties of her job, as a
    result of physical or mental illness or injury and that a physician selected
    by the Company or its insurers and acceptable to the Executive or her legal
    representative, has determined that the Executive's incapacity is total and
    permanent. A termination of the Executive's employment by the Company for
    Disability shall be communicated to the Executive by written notice and
    shall be effective on the thirtieth day after receipt of such notice by the
    Executive, unless the Executive returns to full-time performance of her
    duties before the expiration of such thirty-day period.
 e. "Effective Date" means the first date on which a Change in Control of the
    Company occurs, except that if Section 5 of the Agreement applies, the term
    shall mean the date immediately prior to the Executive's termination of
    employment.
 f. "Good Reason" means:
     i.   solely in the context of a Covered Termination Associated with a
          Change in Control, the assignment to the Executive of any duties
          inconsistent, in the reasonable judgment of the Executive, with the
          customary duties of a senior executive officer of a comparably sized
          company or any other action by the Company that results in material
          reduction of the Executive's duties and responsibilities, or
     ii.  any failure by the Company from and after the date of the Agreement to
          provide for the continuation of the Executive's compensation (base
          salary and incentive compensation or bonus opportunity) and benefits
          and her participation in the Company's long-term incentive plans and
          programs on a basis commensurate with other senior executives of the
          Company, or any reduction in the Executive's base salary or percentage
          of base salary available as an incentive compensation or bonus
          opportunity relative to those most favorable to the Executive in
          effect at any time during the 180-day period prior to the first date
          on which a Change in Control of the Company occurs or to the extent
          more favorable to the Executive, those in effect after such date, or
          from and after the first date on which a Change in Control of the
          Company occurs, a reduction in any material element of the Executive's
          compensation or benefits, or
     iii. the relocation of the Executive's principal place of employment to a
          location more than 35 miles from the Executive's principal place of
          employment immediately prior to the Effective Date, or
     iv.  the Company's requiring the Executive to travel on Company business to
          a materially greater extent than was required immediately prior to the
          Effective Date, or
     v.   the failure by the Company to comply with Section 12(a) of this
          Agreement.

 g. "Target Bonus Amount" means the Executive's bonus or incentive compensation
    "target" for the fiscal year in which the termination of employment occurs.

